Citation Nr: 0919950	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-16 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The veteran presented personal testimony before the 
undersigned Acting Veterans Law Judge during a January 2007 
video-conference hearing.  A transcript of the hearing is of 
record.

The Veteran's claim was remanded by the Board in August 2007.


FINDING OF FACT

The Veteran is severely impaired due to his PTSD symptoms, 
which include irritability, angry outbursts, panic attacks, 
depressed mood, and avoidance of other people.


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent for 
PTSD, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in May 2005 the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The Veteran was provided this 
notice by a March 2006 letter.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.  The March 2006 notice letter 
informed the Veteran that he had to provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, that if an increase 
in disability was found, a disability rating would be 
determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent depending 
on the disability involved, and provided examples of the 
types of medical and lay evidence that the Veteran could 
submit or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  One such example was 
statements from employers regarding how the condition affects 
the ability to work.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Even if the Veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given specific notice concerning the 
rating criteria for PTSD in the June 2005 rating decision, 
June 2006 statement of the case, the April 2006 supplemental 
statement of the case, the March 2009 supplemental statement 
of the case, and the August 2007 Board remand decision.  
Consequently, he had actual notice of the specific rating 
criteria for this disability, and why a higher rating had not 
been assigned, as well as an opportunity to present evidence 
and argument to support a higher rating.

The Board finds that all necessary development of evidence 
has been completed.  The Veteran's VA and private medical 
records have been obtained and the Veteran has been afforded 
VA medical examinations.  The Veteran has provided testimony 
before a Decision Review Officer and before the undersigned 
Veterans Law Judge.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  Neither the Veteran nor his 
representative has indicated that there are any additional 
records to support the Veteran's claim.  

The Board recognizes that the Board's August 2007 remand 
instructions requested the VA medical examiner to indicate 
which of the rating criteria for PTSD the Veteran's symptoms 
most closely approximated, and that the December 2008 
examiner did not do so.  Although this was not specifically 
set forth in the examiner's opinion, the Board notes that the 
December 2008 VA examination report provides a thorough 
description of the Veteran's PTSD symptoms and provides all 
information necessary for adjudication of the Veteran's claim 
by the RO and by the Board.  Accordingly, the Board finds 
that the December 2008 VA physician's failure to specify a 
certain criteria is in no way prejudicial to the Veteran.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  History and Analysis

By rating action in November 2003, the Veteran was granted 
service connection and a 30 percent rating for PTSD.  In 
August 2004 the RO awarded the Veteran an increased rating of 
50 percent, effective from January 2004.  The Veteran 
submitted his claim for an increased rating in April 2005.  

At his January 2006 hearing before a Decision Review Officer 
the Veteran testified that he was easily angered and that he 
avoided people due to his PTSD.  He stated that he had his 
house built in a location far from any neighbors.  In a May 
2006 letter, the Veteran's spouse stated that the Veteran's 
moods had become darker and darker.  At the January 2007 
hearing before the undersigned, the Veteran reported that he 
was taking medication for PTSD and that he had received PTSD 
therapy from VA.  The Veteran testified that he experienced 
nightmares and flashbacks.  He also reported that he had had 
suicidal ideation.

PTSD warrants a 50 percent disability evaluation if it is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  A 70 
percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board finds that the Veteran has met the criteria for an 
increased rating of 70 percent for his PTSD.  On VA 
examination June 2005, the VA examiner opined that the 
Veteran had severely impaired industrial capacity and social 
function due to his PTSD.  It was noted that the Veteran had 
difficulty with concentration, and his eye contact was poor.  
The Veteran appeared irritable and at times he had angry 
outbursts.  He had decreased recent memory.  He stated that 
he compulsively avoided stimuli that reminded him of Vietnam.  
He reported panic attacks in a crowd.  His mood was 
depressed.  His sleep was impaired by nightmares.  Socially 
he was withdrawn and avoidant of other people.  Considering 
all doubt in favor of the Veteran, the Board finds that these 
symptoms more nearly meet the criteria for a 70 percent 
rating for PTSD.

The Board does not find that the Veteran meets the criteria 
for a 100 percent for PTSD.  The Board notes that the June 
2005 VA examiner stated that the Veteran reported on time for 
his appointment, that his personal hygiene was adequate, and 
that he denied suicidal or homicidal thoughts.  While the 
Veteran reported suicidal ideation at his January 2007 
hearing, on VA examinations in July 2004 and December 2008 
the Veteran denied suicidal or homicidal thoughts.  The July 
2004 and December 2008 VA examiners described the Veteran's 
PTSD as being from only moderate to significant or severe in 
nature.  The examination reports and the Veteran's VA 
outpatient records have not shown the Veteran to have total 
occupational and social impairment, due to his PTSD.  It has 
not been shown that he exhibits gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or persistent 
danger of hurting self or others.  The Veteran has also not 
been shown to exhibit disorientation to time or place, or 
significant memory loss due to his PTSD.  Consequently, the 
Veteran does not meet the criteria for a 100 percent rating 
for PTSD. 

Accordingly the Board finds that the medical evidence reveals 
that the Veteran has met the criteria for an increased rating 
of 70 percent, but no higher, for PTSD during the entire time 
period under consideration.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In this case, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  There 
is no indication that the Veteran's PTSD has required 
frequent hospitalization, or that PTSD alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Accordingly, an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2008).


ORDER

Entitlement to an increased rating of 70 percent for PTSD is 
granted, subject to the law and regulation governing the 
award of monetary benefits.



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


